The defendant’s petition for certification for appeal from the Appellate Court, 48 Conn. App. 135 (AC 15820), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court did not abuse its discretion in admitting a written statement of the complainant as constancy of accusation evidence, and that the defendant did not show prejudice from the admission of such evidence, despite the prosecutor’s closing argument that the written statement would be available for review in the jury room to support the complainant’s credibility?”